Case: 19-11445   Date Filed: 02/24/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11445
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cr-60059-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RAUL ANTONIO ZAPATA CALDERON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 24, 2020)



Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
                Case: 19-11445        Date Filed: 02/24/2020       Page: 2 of 4


       Raul Antonio Zapata Calderon, a federal prisoner proceeding pro se, appeals

the district court’s denial of his motion for early release under the Second Chance

Act of 2007, Pub. L. No. 110-199, 122 Stat. 657, as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194. Calderon contends the

district court erred in denying his motion because he met the revised criteria for

early release. Additionally, Calderon asserts the district court’s denial was a

violation of his Fifth Amendment equal protection and due process rights. After

review,1 we affirm the district court.

       The Second Chance Act requires the Attorney General “conduct a pilot

program to determine the effectiveness of removing eligible elderly offenders . . .

from Bureau of Prisons [BOP] facilities and placing [them] on home detention

until the expiration of the prison term to which the offender was sentenced.” 34

U.S.C. § 60541(g)(1)(A). In executing the program, the Second Chance Act

provides that “the Attorney General may release some or all eligible elderly

offenders . . . upon written request from either the [BOP] or an eligible elderly

offender.” Id. § 60541(g)(1)(B) (emphasis added).

       The First Step Act amended aspects of the Second Chance Act relating to the

fiscal years during which the program was to be carried out and the criteria for

       1
         We review a district court’s subject matter jurisdiction de novo. United States v.
Giraldo-Prado, 150 F.3d 1328, 1329 (11th Cir. 1998). Questions of constitutional law are
reviewed de novo. United States v. Whatley, 719 F.3d 1206, 1213 (11th Cir. 2013).

                                                2
              Case: 19-11445     Date Filed: 02/24/2020   Page: 3 of 4


eligibility for removal for “elderly offenders.” Pub. L. No. 115-391, §§ 504, 603,

132 Stat. 5194. No provision of the First Step Act altered the Second Chance

Act’s language conferring the Attorney General with the discretionary authority to

release an eligible elderly offender upon written request by the offender or the

BOP. See generally id.

      The district court did not err in denying Calderon’s motion because it lacked

jurisdiction to grant the relief he sought. Specifically, the Second Chance Act does

not authorize a federal court to order the BOP to release a prisoner—the Act only

states the Attorney General “may” release eligible elderly offenders. 34 U.S.C.

§ 60541(g)(1)(B). Moreover, the Second Chance Act makes no mention of federal

courts and does not grant any authority to the federal courts. The proper process

for Calderon to seek relief was to file a request with the Warden, which he did.

See id. The Warden’s response stated he was awaiting further guidance from the

BOP on how to implement the changes in the First Step Act. Thus, Calderon’s

efforts with the Warden reflected the extent of the relief he could seek under the

Second Chance Act.

      Additionally, Calderon’s argument the district court’s denial of his motion

violated his equal protection and due process rights is unpersuasive, because the

Supreme Court has held prisoners do not have a constitutional right to be released

before the expiration of a valid sentence. See Greenholtz v. Inmates of Neb. Penal


                                          3
                Case: 19-11445        Date Filed: 02/24/2020      Page: 4 of 4


and Corr. Complex, 442 U.S. 1, 7 (1979) (stating there “is no constitutional or

inherent right of a convicted person to be conditionally released before the

expiration of a valid sentence”). Accordingly, we affirm. 2

       AFFIRMED.




       2
           We need not address the Government’s argument that Calderon does not meet certain
criteria in the Second Chance Act because that determination lies outside the district court’s
jurisdiction. See 34 U.S.C. § 60541(g)(1)(B). Similarly, we need not address the district court’s
alternative conclusions regarding Calderon moving for compassionate release as that issue was
explicitly abandoned by Calderon in his brief on appeal. See Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (stating issues not briefed on appeal by a pro se litigant are deemed
abandoned).
                                                4